By the Court, Crockett, J.:
It has been settled by a long series of decisions in this State that a writ of certiorari brings up for review only the question whether the inferior officer, Court, or tribunal, has exceeded its jurisdiction, and cannot be used as a mere writ of error for the correction of mistakes, either in law or fact, committed by the inferior tribunal within the limits of its jurisdiction. (Whitney v. Board of Delegates, 14 Cal. 499; People v. Dwinelle, 29 Cal. 632; People v. Burney, 29 Cal. 459; Winter v. Fitzpatrick, 35 Cal. 269; Morley v. Elkus, 37 Cal. 454; Will v. Sinkwitz, 39 Cal. 570; People v. Elkus, 40 Cal. 642; Barber v. San Francisco, 42 Cal. 630; Central P. R. R. Co. v. Board of Equalization of Placer County, 43 Cal. 365.) But it is contended that section three thousand six hundred and fifty of the Political Code has wrought 'a change in the rule, when it is sought to review the action of a Board of Equalization in increasing or diminishing the amount of an assessment. That section provides that where the Board increases or diminishes the valuation, the Clerk must take down the evidence, “ and upon the demand of the applicant Ithe Board must declare the legal principles it has been governed by in ascertaining *671the valuation adopted by it.” It is claimed that this provision would be meaningless, and without significance, except for the purpose of enabling the Court of review to determine whether the Board had regularly pursued its authority in the method adopted for ascertaining the value. It was, doubtless, intended to place upon the record an authentic statement of the facts proved, and of “the legal principles ” on which the Board acted, so that the proceedings in a proper case might be reviewed in some appropriate proceeding. But a writ of certiorari is not the appropriate proceeding for the correction of mere errors of judgment, in respect either to the facts or the law of the case, in determining questions within the jurisdiction of the Board. It is conceded that the Board had the jurisdiction to determine whether the valuation placed upon the property by the Assessor was too high or too low, and to raise it or diminish it accordingly. The complaint is that the Board acted upon an erroneous basis in arriving at the value. If so, it was a mere error of judgment in the decision of a question which they had authority to decide, and the error cannot be corrected in this form of proceeding.
But it is said that after having refused to reduce the valuation, on the application of the railroad company, the Board had exhausted its power over the subject, and had no jurisdiction to entertain the application of Campbell to raise the valuation. Section three thousand six hundred and seventy-three of the Political Code provides that “the Board has power to determine all complaints in regard to the assessed value of property, and may, except as prohibited in this title, correct any valuation by adding or deducting such sum as may be necessary to make it conform to the actual cash value.” The fact that the Board refused to reduce the valuation, on the application of the railroad company, is in no sense an adjudication that it ought not to be raised. If it be admitted that on that application the Board had the *672power to raise the valuation, instead of reducing it, this would lend no support to the proposition that the Board could not afterwards entertain an application to raise it. The proceeding would include no element of res judicata ; and if it did, we are not prepared to say that a Board of Equalization is necessarily limited to one application, either to reduce or raise the valuation.
Writ dismissed.